Apareciendo que la transcripción de la evidencia fué aprobada por el Juez de la Corte de Distrito el día 24 de junio último, sin que basta ía fecba se baya radicado en la corte de distrito o en la Secre-taría de este tribunal el legajo de la sentencia o la transcrip-ción, ni se baya solicitado prórroga alguna para ello, no siendo necesaria la notificación de la aprobación de la trans-cripción, vista la Ley No. 81 de 1919, se declara con lugar la moción de desestimación presentada por la parte apelada y en su consecuencia se desestima el recurso de apelación interpuesto contra la sentencia que dictó la Corte de Distrito de San Juan en febrero 5, 1927, en el caso arriba expresado.'